                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

OLLIE SCOTT,                               )
                                           )
             Plaintiff,                    )
                                           )
      v.                                   )     CASE NO. 2:18-CV-981-WKW
                                           )            [WO]
WAYNE GARLOCK, et al.,                     )
                                           )
             Defendants.                   )

                                      ORDER

      On July 31, 2019, the Magistrate Judge filed a Recommendation that

Defendants’ motions to dismiss (Docs. # 13, 15, and 34) be granted and that the

court decline to exercise supplemental jurisdiction over any state-law claims in

Plaintiff’s Complaint. (Doc. # 39.) Plaintiff, who is proceeding pro se, timely

objected to the Recommendation (Doc. # 40) to which Defendants filed a response

(Doc. # 41). The objections are due to be overruled.

      Plaintiff’s objections are general, irrelevant to the material issues, and

largely non-sensical. Plaintiff does not object to any specific finding of fact or

conclusion of law in the thorough Recommendation and, thus, does not invoke a

right to a de novo review of the Recommendation.          See 28 U.S.C. § 636.

Nonetheless, the court has reviewed the Recommendation de novo and concludes

that the findings and conclusions are correct.
    Based on the foregoing, it is ORDERED as follows:

    1.    The Magistrate Judge’s Recommendation (Doc. # 39) is ADOPTED;

    2.    Plaintiff’s objections (Doc. # 40) are OVERRULED;

    3.    Defendants’ motions to dismiss (Docs. # 13, 15, and 34) are

          GRANTED; and

    4.    Plaintiff’s state-law claims are DISMISSED without prejudice

          pursuant to 28 U.S.C. § 1367(c)(3).

    It is further ORDERED that Plaintiff’s motions (Docs. # 38, 43, 44) are

DENIED.

    DONE this 4th day of September, 2019.

                                        /s/ W. Keith Watkins
                                   UNITED STATES DISTRICT JUDGE




                                      2
